      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 Cedar Lane Technologies Inc.,                                   Case No. 4:20-cv-2169
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Caterpillar Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”), through its attorneys, complains of

Caterpillar Inc. (“Defendant”), and alleges the following:

                                                   PARTIES

       1.         Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing

under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite

1, Nelson, BC V1L 4H9.

       2.         Defendant Caterpillar Inc. is a corporation organized and existing under the laws

of Delaware that maintains an established place of business at 10203 Sam Houston Park Drive,

Houston, TX 77064.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 2 of 14



        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District. In addition, Plaintiff has suffered harm in this district.

                                           PATENTS-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent Nos.

6,473,527 (the “’527 Patent”); 6,972,774 (the “’774 Patent”); 6,972,790 (the “’790 Patent”);

7,292,261 (the “’261 Patent”); 8,537,242 (the “’242 Patent”); (collectively the “Patents-in-Suit”);

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the Patents-in-Suit. Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the Patents-in-

Suit by Defendant.

                                           The ’527 Patent

        8.      The ’527 Patent is entitled “Module and method for interfacing analog/digital

converting means and JPEG compression means,” and issued 10/29/2002. The application

leading to the ’527 Patent was filed on 6/1/1999. A true and correct copy of the ’527 Patent is

attached hereto as Exhibit 1 and incorporated herein by reference.

        9.      The ’527 Patent is valid and enforceable.

                                           The ’774 Patent




                                                    2
     Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 3 of 14



       10.     The ’774 Patent is entitled “Image processing system for inserting plurality of

images into composite area, and medium,” and issued 12/6/2005. The application leading to the

’774 Patent was filed on 12/18/2000. A true and correct copy of the ’774 Patent is attached

hereto as Exhibit 2 and incorporated herein by reference.

       11.     The ’774 Patent is valid and enforceable.

                                        The ’790 Patent

       12.     The ’790 Patent is entitled “Host interface for imaging arrays,” and issued

12/6/2005. The application leading to the ’790 Patent was filed on 12/21/2000. A true and

correct copy of the ’790 Patent is attached hereto as Exhibit 3 and incorporated herein by

reference.

       13.     The ’790 Patent is valid and enforceable.

                                        The ’261 Patent

       14.     The ’261 Patent is entitled “Virtual reality camera,” and issued 11/6/2007. The

application leading to the ’261 Patent was filed on 8/20/1999. A true and correct copy of the ’261

Patent is attached hereto as Exhibit 4 and incorporated herein by reference.

       15.     The ’261 Patent is valid and enforceable.

                                        The ’242 Patent

       16.     The ’242 Patent is entitled “Host interface for imaging arrays,” and issued

9/17/2013. The application leading to the ’242 Patent was filed on 10/27/2005. A true and

correct copy of the ’242 Patent is attached hereto as Exhibit 5 and incorporated herein by

reference.

       17.     The ’242 Patent is valid and enforceable.

                        COUNT 1: INFRINGEMENT OF THE ’527 PATENT

       18.     Plaintiff incorporates the above paragraphs herein by reference.


                                                3
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 4 of 14



          19.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’527 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’527 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’527 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’527 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

          20.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’527 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          21.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          22.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’527 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’527 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ’527

Patent.

          23.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ’527 Patent, literally or by the doctrine of




                                                  4
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 5 of 14



equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’527 Patent.

       24.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ’527

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

’527 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

       25.      Exhibit 6 includes charts comparing the Exemplary ’527 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’527 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’527 Patent Claims.

       26.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 6.

       27.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                         COUNT 2: INFRINGEMENT OF THE ’774 PATENT

       28.      Plaintiff incorporates the above paragraphs herein by reference.

       29.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’774 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’774 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’774 Patent Claims”) literally or by the doctrine of


                                                  5
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 6 of 14



equivalents. On information and belief, numerous other devices that infringe the claims of the

’774 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

          30.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’774 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          31.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          32.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’774 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’774 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ’774

Patent.

          33.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ’774 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’774 Patent.

          34.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ’774

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the




                                                  6
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 7 of 14



’774 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

       35.      Exhibit 7 includes charts comparing the Exemplary ’774 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’774 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’774 Patent Claims.

       36.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 7.

       37.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                         COUNT 3: INFRINGEMENT OF THE ’790 PATENT

       38.      Plaintiff incorporates the above paragraphs herein by reference.

       39.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’790 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’790 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’790 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’790 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       40.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’790 Patent Claims, by having its employees internally

test and use these Exemplary Products.


                                                  7
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 8 of 14



          41.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          42.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’790 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’790 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ’790

Patent.

          43.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ’790 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’790 Patent.

          44.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ’790

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

’790 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

          45.   Exhibit 8 includes charts comparing the Exemplary ’790 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’790 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’790 Patent Claims.




                                                 8
      Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 9 of 14



       46.      Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 8.

       47.      Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                         COUNT 4: INFRINGEMENT OF THE ’261 PATENT

       48.      Plaintiff incorporates the above paragraphs herein by reference.

       49.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’261 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’261 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’261 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’261 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       50.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’261 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       51.      The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       52.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’261 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its


                                                  9
     Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 10 of 14



products in the customary and intended manner that infringes the ’261 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ’261

Patent.

          53.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ’261 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’261 Patent.

          54.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ’261

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

’261 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

          55.   Exhibit 9 includes charts comparing the Exemplary ’261 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’261 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’261 Patent Claims.

          56.   Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 9.

          57.   Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                         COUNT 5: INFRINGEMENT OF THE ’242 PATENT

          58.   Plaintiff incorporates the above paragraphs herein by reference.




                                                 10
     Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 11 of 14



          59.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’242 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’242 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’242 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’242 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

          60.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’242 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          61.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          62.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’242 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’242 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the ’242

Patent.

          63.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the ’242 Patent, literally or by the doctrine of




                                                 11
     Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 12 of 14



equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

products in a manner that infringes one or more claims of the ’242 Patent.

        64.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers’ infringement of the ’242

Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

’242 Patent. Moreover, the Exemplary Defendant Products are not a staple article of commerce

suitable for substantial noninfringing use.

        65.     Exhibit 10 includes charts comparing the Exemplary ’242 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’242 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’242 Patent Claims.

        66.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 10.

        67.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                            JURY DEMAND

        68.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.       A judgment that the ’527 Patent is valid and enforceable;




                                                     12
Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 13 of 14



 B.    A judgment that Defendant has infringed, contributorily infringed, and/or induced

       infringement of one or more claims of the ’527 Patent;

 C.    A judgment that the ’774 Patent is valid and enforceable;

 D.    A judgment that Defendant has infringed, contributorily infringed, and/or induced

       infringement of one or more claims of the ’774 Patent;

 E.    A judgment that the ’790 Patent is valid and enforceable;

 F.    A judgment that Defendant has infringed, contributorily infringed, and/or induced

       infringement of one or more claims of the ’790 Patent;

 G.    A judgment that the ’261 Patent is valid and enforceable;

 H.    A judgment that Defendant has infringed, contributorily infringed, and/or induced

       infringement of one or more claims of the ’261 Patent;

 I.    A judgment that the ’242 Patent is valid and enforceable;

 J.    A judgment that Defendant has infringed, contributorily infringed, and/or induced

       infringement of one or more claims of the ’242 Patent;

 K.    An accounting of all damages not presented at trial;

 L.    A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

       for Defendant’s past infringement and, with respect to the ’527 patent, the ’774

       patent, the ’790 patent, the ’261 patent, the ’242 patent, any continuing or future

       infringement, up until the date such judgment is entered including pre- or post-

       judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284;

 M.    And, if necessary, to adequately compensate Plaintiff for Defendant’s

       infringement, an accounting:




                                         13
   Case 4:20-cv-02169 Document 1 Filed on 06/19/20 in TXSD Page 14 of 14



           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: June 19, 2020               Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies Inc.




                                               14
